
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 248
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2009
			Ms. Sutton submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring Glenn Jeep Davis
		  for being one of the greatest Olympic hurdlers, an active member of his
		  community, and life-long teacher.
	
	
		Whereas Glenn “Jeep” Davis was born September 12, 1934, in
			 Wellsburg, West Virginia;
		Whereas Jeep Davis was the first freshman to play varsity
			 basketball at Follensbee High School in West Virginia, even after a youth
			 basketball coach told him “You’ll never be a good athlete.”;
		Whereas Jeep Davis’ mother and his father, an ironworker,
			 died within 12 hours of each other leaving behind a 15-year-old Jeep and 10
			 siblings;
		Whereas Jeep Davis moved to Barberton, Ohio, after the
			 death of his parents to live with relatives;
		Whereas Jeep Davis was an All-Ohio honoree in football for
			 the Barberton High School Magic’s and he won the high school State track and
			 field championship in 1954;
		Whereas Jeep Davis won the gold medal in the 400-meter
			 hurdles at the 1956 Melbourne Olympics while a sophomore at Ohio State
			 University;
		Whereas Jeep Davis won the gold medal in the 400-meter
			 hurdles and 1600-meter relay at the 1960 Olympic Games in Rome;
		Whereas Jeep Davis holds the Ohio State record for the
			 outdoor 50-yard hurdles;
		Whereas Jeep Davis was an 8-time Big Ten champion and won
			 26 Big Ten titles while at Ohio State;
		Whereas Jeep Davis held 5 world records in
			 hurdling;
		Whereas Jeep Davis played in the National Football League
			 with the Detroit Lions;
		Whereas Jeep Davis was honored as the top amateur athlete
			 in the United States when he was voted the James E. Sullivan Award winner in
			 1958;
		Whereas Jeep Davis coached the track team at Cornell
			 University from 1963 through 1967, leading the Big Red to the Ivy League title
			 in his final season;
		Whereas Jeep Davis was acknowledged by the Summit County
			 Sports Hall of Fame as the greatest athlete in county history;
		Whereas Jeep Davis was a coach, teacher, and mentor in
			 Barberton, Ohio, for 33 years;
		Whereas Jeep Davis returned to Barberton High School and
			 taught mechanical drawing and driver’s education;
		Whereas Jeep Davis spent countless hours training athletes
			 of all skill levels;
		Whereas Jeep Davis was an assistant coach on the Barberton
			 High School football team and was head coach of the track and field
			 team;
		Whereas Jeep Davis was a loving husband to his wife of 52
			 years, Delores, and father of 3 children, 6 grandchildren, and 1
			 great-grandchild; and
		Whereas, with the passing of Jeep Davis on January 28,
			 2009, in Barberton, Ohio, the Nation lost a talented athletic, caring mentor
			 and teacher, active community member, and loving husband, father, grandfather,
			 and great-grandfather: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors the life of Glenn
			 Jeep Davis;
			(2)recognizes Jeep
			 Davis for his invaluable contributions to American sports and to his community;
			 and
			(3)extends
			 condolences to his family on the death of this talented and beloved man.
			
